           Case 1:18-vv-00032-UNJ Document 26 Filed 01/16/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 18-32V
                                     Filed: December 6, 2018
                                          UNPUBLISHED


    VELVA CAROL SLOAN,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Table Injury; Influenza (Flu) Vaccine;
    SECRETARY OF HEALTH AND                                   Guillain-Barre Syndrome (GBS)
    HUMAN SERVICES,

                        Respondent.


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Brittany A. Ditto, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On January 5, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barre Syndrome (“GBS”) as
a result of her October 8, 2015 influenza (“flu”) vaccination. Petition at 1-4. The case
was assigned to the Special Processing Unit of the Office of Special Masters.




1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
         Case 1:18-vv-00032-UNJ Document 26 Filed 01/16/19 Page 2 of 2



       On December 3, 2018, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent indicates that

       [i]t is respondent’s position that petitioner has satisfied the criteria set forth
       in the recently revised Vaccine Injury Table and the Qualifications and
       Aids to Interpretation (“QAI”), which afford petitioner a presumption of
       causation for her GBS if the onset occurs between three and forty-two
       days after a seasonal flu vaccination and there is no identified more likely
       alternative diagnosis. 42 C.F.R. § 100.3(a)(XIV)(D), (c)(15).

Id. at 3. Respondent further agrees that

        [w]ith respect to other statutory and jurisdictional issues, the records show
       that the petition was timely filed, the vaccine was received in the United
       States, and that the six month sequela requirement has been met. See 42
       U.S.C. §§ 300aa-11(a-c), as amended. Likewise, Petitioner avers that she
       has not received any compensation in the form of award or settlement in
       connection with her vaccine-related injury. See 42 U.S.C. §§ 300aa-
       11(c)(1)(E).

Id. at 3-4.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                    s/Nora Beth Dorsey
                                    Nora Beth Dorsey
                                    Chief Special Master
